UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF TH E SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-28305 ENERGY QUEST INC. (Exact name of registrant as specified in its charter) Nevada 91-1880015 (State or Other Jurisdiction of Incorporation ofOrganization) (I.R.S. Employer Identification No.) 103 Firetower Road, Leesburg, Georgia 31763-3755 (229) 759 9176 (Address of principal executive offices) (ZIP Code) (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant as required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes ¨ Noþ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) Yes ¨Noþ As of September 30, 2011, which was the last business day of the registrant’ s most recent third fiscal quarter, the aggregate market value of the registrant ’ s Common Stock held by non-affiliates of the registrant was $558,358.32 based on the closing sale price of $0.03 per share on that date. Number of common shares outstanding at March 30, 2012: 40,611,944 Table of Contents TABLE OF CONTENTS PART I 3 Item 1. Description of Business 9 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 9 Item 2. Properties 9 Item 3. Legal Proceedings 9 Item 4. Submission of Matters to a Vote of Security Holders PART II Item 5. Market for Common Equity and Related Stockholder Matters 10 Item 6. Selected Financial Data 11 Item 7. Management's Discussion and Analysis or Results of Operations 11 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 15 Item 8. Financial Statements and Supplementary Data 16 Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 17 Item 9A. Controls and Procedures 17 Item 9B. Other Information 18 PART III Item 10. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 19 Item 11. Executive Compensation 22 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 23 Item 13. Certain Relationships, Related Transactions and Director Independence 24 Item 14. Principal Accountant Fees and Services 24 PART IV 24 Item 15. Exhibits and Financial Statement Schedules 26 Table of Contents PART I Item 1. Description of Business Forward-looking Statements This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as "may", "will", "should", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential" or "continue" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable laws, including the securities laws of the United States, we do not intend to update any of the forward-looking statements so as to conform these statements to actual results. As used in this annual report, the terms "we", "us", "our", “the Company”, and "Energy Quest" mean Energy Quest Inc., unless otherwise indicated. All dollar amounts refer to US dollars unless otherwise indicated. Overview We were incorporated as a Nevada company on June 20, 1997. We changed our corporate name to Energy Quest Inc. on May 31, 2007. We are a development stage company in the development and production of hydrogen-enriched alternative fuels in an environmentally responsible manner. Our principal business involves an integrated gasification production system technology that combines modern gasification with turbine technologies to produce synthetic gas, hydrogen or electricity. We plan to employ gasification technologies and catalytic conversion processes to produce clean fuels. In addition we have recently acquired technology for a High-Tech Portable Frac & Brine Water Emulsion Breaker System and a Water Purification System. Our principal offices are located at 103 Firetower Road, Leesburg, Georgia 31763 and recently opened offices at the Frost Bank Tower, 402 Congress Avenue, Suite 1540, Austin, Texas 78701. Our fiscal year end is December 31. Development On August 3, 2009, we signed a Joint Venture Agreement with Crude Oil Petroleum Services Corporation to form a new company known as EnviroTec Services in the Province of Alberta, Canada. The new company will focus on the business of oil remediation consisting of sand, slop oil, sludge and tank cleaning. The agreement will continue for a period of 20 years and each party will contribute services on a 50:50 basis and share revenues accordingly. As of March 30, 2012, no transactions have taken place. 3 Table of Contents Our Products and Services High-Tech Portable Frac & Brine Water Emulsion Breaker System Our system works as follows. First we heat the Frac water emulsion and or oil sludge to 80 to 90 degrees Centigrade, remove rocks, rags and debris via screens pot or shaker system. The next stage comprises of chemically treating the incoming emulsified mixture. An acid is injected into the emulsion and it is then homogeneously blended with the stream. Due to the action of the acid the emulsion starts breaking down. The blending process is achieved by way vigorous agitation with a centrifugal pump assisted by a rotating and static blender respectively. The next step is comprised of a three-phase separation in a specially designed vessel which employs both gravity and centrifugal forces. The light phase migrates to the upper part of the vessel whereas the solids and water settle in the lower portion where they are further easily separated. Water containing relatively small amounts of oil is then processed in a polishing unit designed to lower the oil content to less than 10 ppm THC. The polishing unit extracts the oil and delivers it to a storage tank where a settling process occurs to render the oil drier. Pipeline spec oil can then be reclaimed for various purposes. Clean water exiting the polishing unit is then neutralized by means of a hydroxide and can be easily recycled or disposed of in the producer’s disposal wells, without any issues about the water quality for disposal. An additional set of modules can be easily added to produce potable water for crops and agricultural usage and also to produce high quality drinking water. The system is fully automatic and portable being installed on a low boy trailer. The system only requires one operator per shift plus one helper for safety and will easily process 20 cubic meters per hour. Maintenance and operating cost are extremely low in comparison to any conventional methods to process slop oil’s and sludge’s such as heat exchange with centrifuges and or thermal processes. Water Purification System Our unique WaterFier (WATER puriFIER or Water Purification Module) is designed and made on the basis of Nano-technologies, and has the highest productivity in the World (0.5 tons of pure water per hour on 1 kW of applied power) and contains three main modules (optional water improvement and mineralizing module can be used to make ideally pure drinking water). Our water purification module can operate together with a small Wind Turbine or a small diesel generator and or typical grid power. The ideal system of water purification is that purifies water, stores it and gives it back when needed. It is also desirable that such module would have the autonomous energy supply system, operate without supervision and should be relatively inexpensive. Wind Turbines (Wind Power Generators) of 3 and 30 kW power can solve this problem, starting from pumping the Frac water and or polluted Brine water into the input pipelines and finishing by pumping of pure water into the output pipelines and storage tanks for distribution. The system generates pure high quality drinking water from totally unused sources. It provides itself with power with the help of Wind Turbine (together with solar panels in some cases), and provides the pumping and purification of water. The volume of the tank for water storage should meet the requirements of consumers and should be made in accordance with the power of energy source and volume of water purification. Optional ultra-violet or ultra-sound module can be used for further improvement of the quality of water purification. When water flow moves in electromagnetic field of specific intensity, the positively charged ions are being attracted to one side of the flow, closed to negative electrode, the negative ions - to the other side, to positive electrode. As the result the flow of pure water appears between these flows. Moving along the flat pipe of specific cross-section, water clears itself of salts and other suspensions. For compactness the flat pipe is rolled into the “helix”. 4 Table of Contents Fluidized Bed Gas Generator (Gasifier) In Fiscal 2005 we acquired Syngas Energy along with all rights and title to its advanced gasification process. Subsequently, we completed a prototype of the gasification technology. The air blown fluid bed gasifier, which converts waste solid fuel sources into a gaseous form. The gas produced can be used in most boilers, kilns and furnaces to offset the use of natural gas. The fluidized bed gasification process offers substantial benefits compared to simple burning processes, and other forms of gasification. The gasifier has been successfully used to convert biomass wastes (i.e. wood wastes, bark, and agricultural wastes) into a clean fuel gas that can be used to fire various types of industrial equipment. The overall thermal efficiency of fluid bed gasifiers is typically in the range of 75% to over 90%, depending on the ash and moisture content of the fuel. Unlike some burners (such as suspension burners) or old style fixed bed gasifiers, the fluid bed gasifiers can operate satisfactorily with highly variable feed materials ranging from coal, shredded wood and bark to sawdust fines, or lump wood with particle sizes of less than 1 1/2 - 2 inches. In contrast, other types of gasifiers or burners require either dry pellets, nuggets of clean wood, or uniformly dry sander dust. Thus the various types of fuels generally available around lumber mills can be used in fluid bed gasifiers with good results. The fluid bed gasifier does not have moving grates or other moving parts in the high temperature regions of the bed. Where there are moving parts, heavy duty industrial components proven in lumber and pulp mill operations are used. Reliability is thus high. The size of energy conversion systems is generally dictated by their air flow. Because fluid bed gasifiers use comparatively small amounts of air, the equipment is comparatively small and compact. This permits systems to be completely shop fabricated and assembled on skids thereby reducing purchase price and installed costs. Because the process produces a fuel gas rather than just quantities of heat, it can be easily applied to a variety of industrial processes including boilers, dry kilns, veneer dryers, or several pieces of equipment at once. Operation with wood/bark fuels results in very low emissions, including low NO2, carbon monoxide, and particulateemissions. No "tail end" exhaust cleanup devices are required. Modular Advanced Controlled Air Incinerator We have developed a Modular, Controlled Air, Factory Built and Packaged incinerator. The unit is a Starved Ignition Chamber, Excess Air Combustion Chamber. These are not Pyrolytic Units since air is introduced into the ignition chamber. All units are designed and rated on a Burning Rate Basis, meaning they will burn waste as fast as it is charged. The integrated design of the ignition chamber, flame port and combustion chamber allows proper and constant gas velocities to insure proper air/fuel (waste) ratios for optimum combustion efficiency. The units are ideally suited for medical waste and moderately prepared municipal waste disposal. Commercialization We plan to focus on developing and marketing our current technologies while researching new methods of clean energy production. We intend to subcontract production to outside sources that have a proven track record of efficiency, reliability and competitive quality and pricing. Our distribution plan is to enter into technology licensing arrangements with energy producers and energy production technology distributors, to install our products and use them to create fuels produced with our technology, as well as to sell our technologies to other companies within exclusive geographic territories and to set up joint ventures with other companies. We are focusing our efforts in getting our High-Tech Portable Frac & Brine Water Emulsion Breaker System and a Water Purification System to market. 5 Table of Contents Licensing Agreements with Re-Gen International, Beaufort Energy and Poly-Pacific International We entered into a licensing agreement dated April 9, 2007, with Re-Gen International Corporation. Under the terms of the agreement, we agreed to grant licensing rights for our gasification technology in the United States of America. The term of the agreement is 10 years and is renewable at expiration for a further period of 10 years. Re-Gen International must pay us a royalty of 12% of defined profit, to be calculated each month, or a minimum of $30,000 every three months for the first year, whichever is greater. After the first year, the minimum will be adjusted to $60,000 every three months. We have not received any amounts and have not recognized any revenue under this agreement to date. We entered into a licensing agreement dated April 24, 2007, with Beaufort Energy Solutions, Inc. Under the terms of the agreement, we agreed to grant licensing rights for our gasification technology in the Province of British Columbia, Canada. The term of the agreement is 20 years and is renewable at expiration for a further period of 10 years. Beaufort Energy must pay us a royalty of 10% of defined net income, to be paid within 30 days after the end of each quarterly accounting period. On October 24, 2007 we entered into a licensing agreement with Poly-Pacific International Inc. According to the agreement, we agreed to grant licensing rights for our gasification technology in the territory of Ontario, Canada. The term of the agreement is 10 years. Poly-Pacific International must pay us a royalty of 10% of defined profit, to be calculated each month, approximately $5,000 upon signing the agreement (paid) and a further approximately $5,000 upon the completion of a working commercial demo unit. Modular Bio-energy Units On September 13, 2007 we completed the research and development of our small Modular Bio-energy units: Model FS324 and M2-3 Gasifier. By using our PyStR ™ and M2 gasification technologies, these units can convert waste biomass or coal to electricity and heat. Our small Modular Bio-energy units will be deployed in remote areas of Canada, United States, South Africa and India. Our small Modular Bio-energy units will give remote areas an alternative energy source. These units have state of the art controls and are user friendly. The Gasification and Energy Production Industry The energy production industry is comprised of major industrial players with large-scale production facilities, and low cost per energy unit. Gasification technology is a niche market within the larger energy production industry. Gasification is a mature, moderate growth business, with reasonable margins. We are concentrating our business focus on the production and distribution of low-cost ½ to 10 megawatt waste to electrical power units or liquid fuels. This is a niche market which is not presently being aggressively pursued by the major industrial players. Marketing We are a new company and we have little market presence at this time. We plan to market our gasification unit by means of demonstrating a portable mobile gasification unit which will showcase the gasifier to generating power from a variety of feedstock such as wood waste, bio-mass, coal, petroleum coke, lignite and in addition a second trailer featuring the PyStR ™ process combined with the gasifier generating hydrogen and oxygen from any available carbon source such as coal, wood waste, lignite and petroleum coke. We plan on hiring consultants to contact companies with waste facilities, such as lumber waste and municipal waste. We believe that our PyStR ™ technology is suitable for companies in the oil and gas business and in the ammonia business. We plan on targeting such companies through sales consultants that we will hire. Our marketing plan includes attending several oil and gas, and alternative energy trade shows during the next year. We also plan to attend several trade conferences in this year. 6 Table of Contents Competition Over the last century, several different methods of gasification have been developed. The most prominent gasification systems used today are fluidized bed gasification systems similar to ours. There are competitors around the world who convert biomass to energy, primarily electricity or thermal, co-generating the energy to reduce waste costs, and lower fuel costs. The table below lists some of our major competitors and the advantage we see in our technology compared to the competition. Energy Products of Idaho, USA General Electric, USA · we are less expensive by half General Electric, USA · General Electric holds very large complex systems only FERCO (Battelle), U.S.A · Unlike FERCO, we offer our incinerator units for sale or lease. · We also enter into joint venture agreements for the use of our technology Lurgi, Germany · Unlike Lurgi ’ s, our units have a small footprint and can be skid mounted and portable Foster-Wheeler (Outokumpu), Finland · Our units are adaptable to downstream changing requirements Our competition includes small and mid-size independent contractors as well as major energy services companies with international operations. We believe that the principal competitive factors in the market areas that we serve are price, product and service quality, efficiency and availability of equipment and technical proficiency. We differentiate ourselves from our major competition by our unique equipment. Our target market is independent energy production companies. Based on the experience of our directors, these independents typically are relationship driven and make decisions at the local level. We believe this business model will enable us to grow our business. However, we are a minor participant in the industry and compete in the energy production industry with many other companies having far greater financial, technical and other resources. Research and Development On September 13, 2007 we completed the research and development of our small Modular Bio-energy units: Model FS324 and M2-3 Gasifier. Since our inception, we have spent approximately $264,994 on research and development. We anticipate that we will spend $2,500,000 on research and development over the next twelve months to develop and market our High-Tech Portable Frac & Brine Water Emulsion Breaker System and a Water Purification System. If we are successful in acquiring other technologies, we may increase our research and development budget. 7 Table of Contents Intellectual Property On December 24, 2004, we purchased an integrated gasification production system from Wilfred J. Ouellette, our President, CEO and director. The technology combines modern gasification with gas turbine technologies to produce synthetic gas or electricity. By December 31, 2008, we have completed an initial payment of $25,000 and issued the 10,000,000 (500,000 post reverse stock-split) common shares to 975110 Alberta Ltd. in consideration for the transfer of 100% of the interest in all of the enhanced gasification intellectual property and a small gasification unit. We plan to file patents on several technologies, including the PyStR ™ process and the M2 Fluidized Bed Gas Generator over next 12 months, but we have not filed for any protection of our intellectual properties. Legislation and Government Regulation Energy production and distribution is a highly regulated industry in North America and worldwide. Each of the provinces in Canada, and each US State, has regulatory provisions relating to the production of electricity and the distribution of electricity over the transmission grid. Electricity production and distribution is subject to control by differing regulatory agencies in each jurisdiction that may refuse to allow production and sale of electricity into the grid under their auspices, or periodically assign allowable rates of production. Changes in permits and allowable rates per energy unit may have a substantial effect on our operations and the operations of our customers, which in turn could affect the demand for our products and services and have a substantial effect on our operations. In addition to the forgoing, in the future our Canadian, US and global operations may be affected by political developments by Federal, provincial, state and local laws and regulations including but not limited to restrictions on emissions of greenhouse gases, price controls, tax increases, expropriation of property, modification or cancellation of contract rights, and environmental controls. Furthermore, operations may also be affected by energy trading regulations, import fees and restrictions. As well, liquid fuels produced by our technologies are highly flammable and normally regulated under hazardous materials regulations in North America and worldwide. We are also subject to safety policies of jurisdictional-specific Workers Compensation Boards and like agencies regulating the health and safety of workers. Since our business strategy is to license our technology to energy producers, who will then face the legislative burden, we do not anticipate any significant compliance expense on our own behalf. However, the potential compliance expense for our customers may affect our operations. Environmental Law Compliance Since our business plan involves offering energy production equipment for license and lease to energy producers or users, we do not expect that we will be governed by the comprehensive federal, provincial, state and local laws that regulate discharge of materials into the environment or otherwise relate to health and safety or the protection of the environment. However, since our customers and partners will be subject to these laws, the effect of the regulatory scheme in various jurisdictions may have a substantial affect on our operations. Each jurisdiction where we sell our product has an Energy and Utilities Board, or similar independent, quasi-judicial agency of government which regulates the safe, responsible and efficient generation and distribution of electricity and energy products. Since we plan to license our technologies to energy producer partners, we do not anticipate that we will be directly subject to the authority of these regulatory bodies. However, since our customers and partners are subject to these laws, the effect of the regulatory bodies in various jurisdictions may have a substantial affect on our operations. 8 Table of Contents Employees and Consultants As of March 30, 2012, we have two full time employees, Ronald Foster, our President, CEO, CFO and Secretary and Michael Midagliotti our Vice President. On January 31, 2010 we entered into an executive employment agreement with Ronald Foster for the position of Chief Financial Officer, for a period of 60 months at a base salary of $150,000 per year. The agreement expires January 20, 2015. In addition to the employees mentioned above, we also engage people as outside contractors and consultants for marketing, business development, investor relations, bookkeeping, legal, accounting, website development and audit functions. Any increase in the number of employees or consultants may significantly increase our monthly expenses. To facilitate our growth we anticipate hiring more independent sales and marketing consultants. We currently engage people as outside contractors and consultants for bookkeeping, legal, accounting, consulting, marketing and audit functions. Item 1A. Risk Factors Not Applicable. Item 1B. Unresolved Staff Comments None. Item 2. Properties Our principal executive offices are located at 103 Firetower Road, Leesburg, GA 31763-3755. Item 3. Legal Proceedings As of March 26, 2012, there are no material pending legal proceedings, other than ordinary routine litigation incidental to our business, to which we or any of our subsidiaries are a party or of which any of our properties is the subject. Also, our management is not aware of any legal proceedings contemplated by any governmental authority against us. Item 4. Submission of Matters to a Vote of Security Holders None. 9 Table of Contents PART II Item 5. Market for Common Equity and Related Stockholder Matters Market Information Our common stock is not traded on any exchange. Our common stock is quoted on the OTC Bulletin Board, under the trading symbol “EQST.OB”. The market for our stock is highly volatile. We cannot assure you that there will be a market in the future for our common stock. The OTC Bulletin Board securities are not listed and traded on the floor of an organized national or regional stock exchange. Instead, OTC Bulletin Board securities transactions are conducted through a telephone and computer network connecting dealers in stocks. OTC Bulletin Board stocks are traditionally smaller companies that do not meet the financial and other listing requirements of a regional or national stock exchange. The following table shows the high and low closing prices of our common shares on the OTC Bulletin Board for each quarter within the two most recent fiscal years. The following quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions: Period High Low October 1, 2011 – December 31, 2011 $ $ July 1, 2011 – September 30, 2011 $ $ April 1, 2011 – June 30, 2011 $ $ January 1, 2011 – March 31, 2011 $ $ October 1, 2010 – December 31, 2010 $ $ July 1, 2010 – September 30, 2010 $ $ April 1, 2010 – June 30, 2010 $ $ January 1, 2010 – March 31, 2010 $ $ Holders As of March 30, 2011, there were approximately 743 holders of record of our common stock. Dividends For the two most recent fiscal years we have not paid any cash dividends on our common shares and do not expect to declare or pay any cash dividends on our common shares in the foreseeable future. Payment of any dividends will depend upon future earnings, if any, our financial condition, and other factors as deemed relevant by our Board of Directors. 10 Table of Contents Equity Compensation Plans Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders N/A N/A N/A Equity compensation plans not approved by security holders Total N/A According to the 2008 Stock Compensation Plan, we are authorized to issue up to 1,000,000 shares of our common stock to employees, executives and consultants. According to the 2008 Non-Qualified Stock Option Plan, we are authorized to issue up to 1,000,000 stock purchase options to employees, executives and consultants to purchase shares of our common stock. As of December 31, 2010, 1,000,000 shares were issued under the 2008 Stock Compensation Plan. Recent Sales of Unregistered Securities Not applicable. Item 6. Selected Financial Data Not applicable. Item 7. Management's Discussion and Analysis or Plan of Operation The following discussion should be read in conjunction with our consolidated financial statements, including the notes thereto, appearing elsewhere in this Form 10-K. The discussions of results, causes and trends should not be construed to imply any conclusion that these results or trends will necessarily continue into the future. Results of Operations Limited Revenues Since our inception on December 14, 2004 to December 31, 2011, we had earned limited revenues of $5,164. During the fiscal year ended December 31, 2011 we did not generate any revenues. As of December 31, 2011, we had an accumulated deficit of $10,320,886. At this time, our ability to generate any significant revenues continues to be uncertain. There is substantial doubt about our ability to continue as a going concern. Our financial statements do not include any adjustment that might result from the outcome of this uncertainty. 11 Table of Contents Net Loss We incurred net loss of $10,320,886 since December 14, 2004 (date of inception) to December 31, 2011. Our net loss decreased from $3,409,831 for the fiscal year ended December 31, 2010 to $423,262 for the fiscal year ended December 31, 2011, a decrease of $2,986,569. For the fiscal year ended December 31, 2011, our net loss per share was $0.02, compared to net loss of $0.27 per share for the same period in 2010. Expenses Our total expenses from December 14, 2004 (date of inception) to December 31, 2011 were $10,128,870 and consisted of $5,616,394 in consulting and management fees, $607,768 in general and administrative fees, $527,471 in professional fees, $266,494 in research and development, $398,077 in depreciation, $2,632,666 on impairment of intangible assets and $80,000 in other. Total expenses decreased $2,932,234 to $298,468 for the fiscal year ended December 31, 2011 from $3,230,702 for the same period in 2010. Our consulting and management fees decreased $125,000 to $175,000 for the fiscal year ended December 31, 2011 from $300,000 for the same period in 2010 mostly due to a decrease in the amount of consulting services we required. Our consulting and management fees consisted mainly of amounts paid to our senior officers and fees paid to our other consultants. Our general and administrative expenses decreased by $14,945 from $99,213 for the fiscal year ended December 31, 2010 to $84,268 for the same period ended December 31, 2011. The decrease in general and administrative expenses was mainly due to a slight decrease in our day to day operating activities. Our general and administrative expenses consist of office supplies, travel expenses, rent, communication expenses (cellular, internet, fax, telephone), office maintenance, courier and postage costs and office equipment. Our professional fees decreased by $8,123, to $39,200 for the fiscal year ended December 31, 2011 from $47,323 for the same period in 2010. The decrease in professional fees was mostly due to less legal and auditing services provided during the fiscal year just ended as opposed to the fiscal year ended in 2010. Our professional fees consisted primarily of legal, accounting and auditing fees. Liquidity and Capital Resources We expect that we only can generate limited revenues over the next twelve months. As of December 31, 2011, our current assets totaled $787, which was comprised of cash and deferred financing cost. As of December 31, 2011 we had a working capital deficit of $269,347. Our net loss of $10,320,886 from December 14, 2004 (date of inception) to December 31, 2011 was mostly funded by our equity financing. We expect to incur substantial losses over the next two years. During the fiscal year ended December 31, 2011 our cash position decreased by $7,989. 12 Table of Contents During the fiscal year ended December 31, 2011, we received net cash of $64,000 from financing activities compared to $244,500 for the same period in 2010. We used net cash of $73,697 in operating activities compared to $222,386 for the same period in 2010. We received net cash of $2,000 in investing activities compared to $10,000 used for the same period in 2010. We are currently not in good short-term financial standing. We anticipate that we may only generate any limited revenues in the near future and we will not have enough positive internal operating cash flow until we can generate substantial revenues, which may take the next few years to fully realize. There is no assurance we will achieve profitable operations. We have historically financed our operations primarily by cash flows generated from the sale of our equity securities and through cash infusions from officers and outside investors in exchange for debt and/or common stock. Our corporate strategy for the next 12 months includes the following: · Produce, sell, lease and maintain energy generators that we have developed; · License our integrated gasification technologies to third parties in North American, European and global markets; · Continually improve our gasification technologies and commercializing our technologies; · Complete potential deals regarding joint ventures for energy production facilities; · File patents on several technologies, including the heavy oil upgrading technology process, and seek accredited valuations for these intellectual properties in a variety of markets including the U.S., Germany and Canada; and · Create additional service lines to complement current operations. We believe that we need approximately an additional $13,750,000 to meet our capital requirements over the next 12 months (beginning April 2012) for the following estimated expenses: Description Estimated Expense Marketing our gasification technologies $ Further commercializing our gasification technologies $ Manufacturing of Modular Bio-energy units $ Payment of accounts payable and accrued liabilities $ General and administrative expenses $ Professional fees $ Consulting fees $ Investor relations expenses $ Patent application costs (including legal fees) $ Heavy Oil Upgrader Plant $ Water Recycling Equipment $ Total $ Of the $13,750,000, we had $257 in cash and cash equivalents as of December 31, 2011. We intend to meet the balance of our cash requirements for the next 12 months from external sources, through a combination of debt financing and equity financing through private placements. We are seeking equity financing to provide for the capital required to market and develop our technologies and fully carry out our business plan. We cannot guarantee we will be successful in our business operations. A critical component of our operating plan impacting our continued existence is our ability to obtain additional capital through additional equity and/or debt financing. Obtaining additional financing will be subject to a number of factors including market conditions, investor acceptance of our business plan and investor sentiment. These factors may make the timing, amount, terms and conditions of additional financing unattractive or unavailable to us. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations. If we are unable to raise additional financing, we will have to significantly reduce our spending, delay or cancel planned activities or substantially change our current corporate structure. In such an event, we intend to implement expense reduction plans in a timely manner. However, these actions would have material adverse effects on our business, revenues, operating results, and prospects, resulting in a possible failure of our business. If we raise funds through equity or convertible securities, our existing stockholders may experience dilution and our stock price may decline. 13 Table of Contents We have generated limited revenues and have incurred significant operating losses from operations. We may continue to experience net negative cash flows from operations and will be required to obtain additional financing to fund operations through equity securities’ offerings and bank borrowings to the extent necessary to provide working capital. Our continuation as a going concern is dependent upon our ability to generate sufficient cash flow from stockholders or other outside sources to sustain operations and meet our obligations on a timely basis and ultimately to attain profitability. We have limited capital with which to pursue our business plan. There can be no assurance that our future operations will be significant and profitable, or that we will have sufficient resources to meet our objectives. These factors raise substantial doubt about our ability to continue as a going concern. Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an on-going business for the next twelve months. The financial statements do not include any adjustments that might result from the uncertainty about our ability to continue our business. If we are unable to obtain additional financing from outside sources and eventually produce enough revenues, we may be forced to sell our assets, curtail or cease our operations. Known Material Trends and Uncertainties On October 15, 2008, we entered into an agreement with CO.F.A.M.M. for the provision of assistance and advice to us on acquiring contracts in Italy, Romania, Greece, Morocco, the Middle East and Hungary. The agreement is for a period of three years and can be renewed annually thereafter, unless terminated by either party by written notice. Pursuant to the agreement, we will pay the cost of marketing or any other costs incurred by COFAMM, with our prior approval. On September 19, 2008, we entered into an agreement with Access Energy Technologies for the provision of assistance and advice to us on acquiring contracts in Korea. The agreement is for a period of three years and can be renewed annually thereafter, unless terminated by either party by written notice. Pursuant to the agreement, we will pay the cost of marketing or any other costs incurred by Access with our prior approval. Off-Balance Sheet Arrangements As of December 31, 2011, we had no off balance sheet transactions that have or are reasonably likely to have a current or future effect on our financial condition, changes in our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. Critical Accounting Policies The discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the US. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. We evaluate these estimates on an on-going basis, including those related to customer programs and incentives, bad debts, inventories, investments, intangible assets, income taxes, warranty obligations, impairment or disposal of long-lived assets, contingencies and litigation. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We consider the following accounting policies to be both those important to the portrayal of our financial condition and that require the subjective judgment: 14 Table of Contents Intangible Asset In May of 2008, we issued 2,000,000 shares of stock valued at $1.50 per share to a third party for the purchase of various technologies and patents with a total estimated fair market value of $3,000,000 based on the market price of the consideration given . The patents relate to an integrated gasification production system. This patent and technology combines modern gasification with gas turbine technologies to produce synthetic gas, hydrogen or electricity. Amortization has been estimated on the economic useful life or expected legal life of the patent estimated to be 20 years. On December 24, 2004, we purchased an integrated gasification production system from our CEO. The technology combines modern gasification with gas turbine technologies to produce synthetic gas, hydrogen or electricity. We intend to further develop the technology to make it commercially viable and intend to then sell or license the technology. We purchased the asset by issuing 10,000,000 (500,000 post reverse stock-split) shares of our common stock and a $25,000 payment. If by January 2006 the Company had not raised a minimum of $1,000,000 by way of equity private placements, it has the option, until June 30, 2007, of canceling the 10,000,000 shares issued to 975110 Alberta Ltd. and subject to escrow, in consideration for the transfer to 975110 Alberta Ltd. of 100% of the interest in all of the enhanced gasification intellectual property and a small gasification unit. By December 31, 2008, the 500,000 common shares were released from escrow. On September 20, 2011 this was returned to Mr. Ouellette for forgiveness of all debts due Mr. Ouellette. Stock-Based Compensation We record stock-based compensation in accordance with SFAS No. 123R “Share Based Payments”, using the fair value method. All transactions in which goods or services are the consideration received for the issuance of equity instruments are accounted for based on the fair value of the equity instrument issued. Equity instruments issued to employees and the cost of the services received as consideration are measured and recognized based on the fair value of the equity instruments issued. On January 22, 2008 our Board of Directors approved the 2008 Stock Compensation Plan and the 2008 Non-Qualified Stock Option Plan. According to the 2008 Stock Compensation Plan, we are authorized to issue up to 1,000,000 shares of our common stock to employees, executives and consultants. According to the 2008 Non-Qualified Stock Option Plan, we are authorized to issue up to 1,000,000 stock purchase options to employees, executives and consultants to purchase shares of our common stock. As of March 30, 2011, no securities were issued under the two plans. Item 7A. Quantitative and Qualitative Disclosures about Market Risk Not Applicable. 15 Table of Contents Item 8. Financial Statements and Supplementary Data Energy Quest Inc. (A Development Stage Company) December 31, 2011 Index Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets F-2 Consolidated Statements of Operations and Other Comprehensive Loss F-3 Consolidated Statements of Cash Flows F-4 Consolidated Statement of Changes in Stockholders Equity (Deficit) F-5 to F-8 Notes to the Consolidated Financial Statements F-9 to F-17 16 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Energy Quest, Inc. (A Development Stage Company) Henderson, Nevada We have audited the accompanying balance sheets of Energy Quest, Inc. (a development stage company) (the “Company”) as of December 31, 2011 and 2010, and the related statements of operations, stockholders’ deficit and cash flows for each of the years then ended and for the period from December 14, 2004 (inception) through December 31, 2011. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2011 and 2010, and the results of its operations and its cash flows for each of the years then ended and for the period from December 14, 2004 (inception) through December 31, 2011 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company had no revenues in 2011 and has a working capital deficit as of December 31, 2011. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans regarding those matters are described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/MALONE BAILEY, LLP www.malone-bailey.com Houston, Texas March 30, 2012 F-1 Table of Contents Energy Quest Inc. (A Development Stage Company) Balance Sheets December 31, December 31, Assets Current Assets Cash $ $ Deferred financing cost Note receivable – related party – Total Assets Liabilities and Stockholders' Deficit Current Liabilities Accounts payable and accrued liabilities Amounts due to related parties Notes payable – Notes payable – related parties Convertible notes, net of discount of $7,428 and $43,223 respectively Derivative liabilities Total Liabilities Stockholders' Deficit Preferred Stock Authorized: 1,000,000 shares, with a $0.01 par value; none issued or outstanding – – Common Stock Authorized: 200,000,000 shares, with a $0.001 par value; Issued: 40,611,944 shares and 17,135,604 shares respectively Additional Paid-in Capital Deficit Accumulated During the Development Stage ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these audited financial statements. F-2 Table of Contents Energy Quest Inc. (A Development Stage Company) Statements of Operations and Other Comprehensive Loss For the Year Ended December 31, For the Year Ended December 31, Period from December 14, 2004 (Date of Inception) to December 31, Revenue $
